NOTICE OF ALLOWANCE

Reasons for Allowance
Claims 1-4 and 7-18 are allowed.  The closest prior art of Lin et al. (U.S. Publication No. 2015/0231287) is relied upon as set forth in the Office Action filed on December 22, 2021.  The following is an examiner’s statement of reasons for allowance:
Concerning independent claim 1, the instantly claimed invention is distinctly different from the closest prior art in that Lin does not disclose the central venous catheter as set forth therein; in conjunction with the limitations that the hub includes a first channel that houses at least a portion of the length of the first end emitting fiber, wherein the first channel is located outside the first conduit.
With respect to independent claim 10, the instantly claimed invention is distinctly different from the closest prior art in that Lin does not disclose the central venous catheter as set forth therein; in conjunction with the limitations that the catheter further includes:
A second infusion shaft having a proximal end and a distal end, the second infusion shaft having a working lumen;
A second end emitting fiber having a length and being configured to end emit bacterial disinfecting light;
The distal end of the second infusion shaft being coupled to the proximal end portion of the main shaft by a second conduit located inside the hub, the second conduit fluidly connecting the working lumen of the second infusion shaft with the working lumen of the main shaft, the second end emitting fiber being arranged in the hub so that when bacterial disinfecting light is end emitted from the second end emitting fiber the bacterial disinfecting light impinges on the second conduit.
As such, independent claims 1 & 10, and the claims that depend therefrom, are allowable over the closest prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799